,
                   OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                                       AU5TlN                    /”

gaurr, c. MANN
 A-.” .s-
                                                       /

                                                i/
        Hon. Jack ;riech
        county kttoTmy
        C8m2r0n county
        B~~n;maville, Texae

        Da8r sir1




                 for property taxes, ieauitqg pall   tsrz’r*oa,ipte, ragiatrr-
                 1% raotor vohlalea an& iek~ln@ licranse plates therafor,
                 and reQe.iv5ng r%quoete for property tax statMi%XltS
                 vrhfcb he refers to the min offiae in f3rUm%vill%.
                 dceoraing to th% last Fatacfal o%n%u%, @meron QswP~y
                 had a population of 97,540 lnhabltaats,  and th% citty
                 of Ffnrllng%n bad a population oi 52,184 Inhabitantis.
gon. Jcck ‘iiiocll,    m&a $2.



      The question      has beon       raisedby thc3
                                                   Comiosionors'
      COUrt   fiS t0   the   FJ.&hOd
                               Of COZi~CnslItiO!l ahd ths
      amount ti;at my be al.lowr,d the deputy in said branch
      office.  . .."
     Artiolo 7256, i?avisod Civii Gtatutoa,            as nzmdod Aata
1737, 45th rag., reads 0s roll~r:s:

                Vaoh Ansossor and Colleotor        of Texes shall
        i-coop his office    at the county mat of his couuty;
       and it shall b,o the duty OI? every parson who failed
        to attend and to pay his tazrjs at the tia;cs and places
        in his precinct       nezod'by tha Assessor and Collector
        of Taxos, a5 provided in the, proceding Article,               to
        call at.tho     ofPi.ce of the Aasassor and Collector           oft
       Taxes and pay the sazze before tho last day of Dccezbcr
:   ', of the stme yeor for which tto asszssmant is zado;
        provided,     hcwqver, that in all countios..contain~ng
       a oity or town, other than the county scat, which
       has in excess of seven thousand (7,000) inhabitants
      .accordirif, to the last Y'ederal Census, said Assessor
       ertd Collector      of %xos,    with the coosent and approval
        of the ComissJonors~         Court, day appoint a Depuj-
       Asacssor and Colleotor         of Texas In suoh to-.m OS
       city, who shall have the ri6ht tb collect               taxes froom
       all persons who deciro to pay their tams to hix,
       end to issue a valid receipt          tharofor.      Such Deputy
        aball enter into such bond, payable to the County ~~
        Judge of the County.as'the         Assessor and Collector
        of Taxes and Cor~~Lissioners* Court of tha county nay
       require.      ‘Sro:~ each person fron who;\1mid Deputy may
       collect     taxes and issue a receipt       therofor,     said          ._
       Daputy is. authorized        to receive a foe of not oXW+
       ing txonfy-five        (25$) cents wl?on recitl!,t'issucd~
        covers progouty twos,         and ho shall receive no other
        conlpensatiou for hi.o ocrvicoo;        and further Drovidcd
       he shall not retain ~!lora than One Thousand '&TOhundred
        (~1,200.00)     Dollcrs for any one calendar year, aud t!lo
       balm-m, if any, shall bo doposited to the credit
       or the ~m-m3., Yund of the county.              The ~ssossor     ana
       Collector     or 'i'oxco shall rczain liablo        on his bonds
        ror al). taxes ~oll.~ctcd by ouch Deputy and nothing
        horein shall be construed as a liaitat~on              On ti;ho
        liabilfty     of tho bonds or oithcr the ASs~cr,oS          and
        Collector     of Taxes or such Deputy.         i'rowidcd   furtber'~
    Eon.   Jack   ?3ech,   Rige $23.



;
           that   in all counties h‘sving a popqlation          of n&c
I          than eovsnty thousand (70,000),            according   to the
I          lnf3t proceding Federal Consua, and containing             one
           or lxore cities     or towls, other than the county seat,
           each of wh;lhichhas in exoeea of one thousand (1,000)
           ink~bltsnte,     according to the last Federal Census,
           said &sensor      and Collecto r of Tnrea        with the consent
           atid approval of the Co:~misaior,crst Court nay appoint
           a Doput:! kmeasor and Collector            of Texas in each such
           city or tov!n, who s!?oll have ths ric:ht to collect            taxes
           frorrc all perso,ns who desire to pay taxes to hin and
           to  iSSU5  a Valid    receipt    thorofor;     each auoh Deyaty
           a!??111ontcr into such bond, payable to’ tho County
           Judee of the county as the Assessor end Collector
           of Taxes and Co:missionkre*          Court of the collnty my
           require.     The selary of each such Deputy Ansessor
           and Collector     of Taxes sha1.l be fixed by the Co;de-
           sionorat Court, and each nuch Deputy Rssossor and
           Collector    of Taxes ,ohall be subject to all the
           tams and provisions          of the l.nw ralating    t’o Deputy
           hsseeeors    and Collec’tors     of %x08, providing that.
           the sul&rias fixed .by the Com~issioncrs~ court ‘for
           such Deputies provldod for hcrcl.n, in such ,countiFs,
           shall not exceed Two Xundred ($200.00) DoWars an-
           nua1l.y fox each one thousand (1,000) population,
           according to the last preceding Federal .Ccnsuo in
           each of suc3 cities        or ttimc, end further provided
           thot the aalarg of either of uucl? Deputy lissesaor
           and Collector     09Taxeo shall not exceed Ona ,Thou-
           sand Two Hunfired ($1,200.00)         Dollars par year,       The
           Aoseseor and Collector         of Toxcs shall r&ain liable
           on hishonda     for all taxes collected          by nuch DePuty,
           and nothing, heroin shall be conotrqcd as a li3i,r.i,tation
           on the liobil.ity     of the bonds of either ChO Assessor
           nnd Collector     of Taxes or such J?eputy.‘~
         hrtj.cle 1605, l&n4~ed civil statutes,            as qaended Acts
    1937, 45th Leg*, mods in part os.folJo~s:
                         iq all counties hsving a population         Of
           rcope ;i,;;l &vcnty-f our thousand ( 74,000) , accord-
           ills to the la:jt Federal Census, nnd contaiuing           One
           or piore cities     or toXls,    otkr   then tha county met,
           which has in excess of one thowmd             ( 1,000) Anhnb-
           itants,     according   to  the  ~lnst 2+dcml    Cenniis, said
           TRY,!,psee~or and Collector         Ath the consent and
                                            +!,>*%a(
           appi-oval of the CoTil.PLiOI.~.&~.      Cowt zay tmititain
           a brojlch o:ficc      and ::!ay nppolnt 8 DcpUty     %X cOllf!C~Or
flon. Jack Kiech,   Puce #4,



      in each such tom ox clty, who shall hnvo t!ie right
      to collect   taxed frown all pcrrons who desire to
     pey their taxes to him, and to issue a valid receipt
      thorcfor.    Such Ceputy shell enter into such bond,
      payable to tho County Judge of the County, as the
     Tax Assessor ond Collector       and Co~~inclonors~      Court
      of the county tnay require.       The period of tine such
     branch dffioeo     ohnll be nointoined,     and the snlayy
     of. such Dogukl Collactor      and the psriod of tine he
      shall hold such office ~hsll be fixed by the CO:K&S-
      sloncrs’ Court and suoh Deputy Collector          shall be
      subject to all of the tams and provisions           of t!;c
     law rol.atinG to Deputy Tax CoLlectora.        . . . xothillg
     oontainod herein shall, be construed as mking it
     mandatory upon the Aanessbr and Collector           of Taxos
     and the Coz?&wionera*        Courts of such counties to
     mintain     such brnnoh offices     and appoint such Depu-
     ties,. but the establishment      ‘of such, branch olffices
    .Snd the appolntmnt       old.1  wholly b6 within the &is-
    ;crotion    of the Cgmissioners*      Courts of suc!i counties.
      .*. t,
      Article 3902, Revised Civil Statutes,     sets but the procedure
to be followed wber;cver any district,    countg OF precinct   ocficcr
shall require the services  of deputies,    assistacts  or clerks
in the porformnco   of his duties,    and Section 4 of t!lis
Article reads ns followa:
           *In oountics having a populetion   of sixty.
     thousand and one (iiO,OOl) and not clore than one
     hundred thouemd (100,000)   in!mbitants,   first. as-
     oi~stont or chief deputy not to exceed %Scnty-fOUr
     Rundred [@400.00)   Dollura por onwmj other nsnis-
     tanta, dkputios OS clerks not to cx?eed WKmty-one
     Eupdred ($2100.00) Dollars per annw each.*’
      Article    Y/T.%, j{ovisod divil Statutes,     supra, provides
that in all couniioc       containins  a city or tol:in, other tlzi1 the
county seat, viXl.C!l haa in excess     of seven   thousand inhilbi tants
OCCOidiG~    to thn last )?edCCal CCIISUD,the kSSUSSOr        OIld COl-
lo&or of Taxoa, with the consent and o>provcl of the Co:z~is-
donors’ Cowli, my appoint a Deputy Aascssor aad ColLector
of Texas ill such tom or city, who ohall have the rlEht to
COllect   tn-,e,8 fro;n 011 porootls v!hO dcciro t0 pay t?A?iT tC?XoE
to hirl, and to ir,rjue a vs1j.d receipt     thcrofor,   aild that such
L’cputy js aul;fiorlxd     to rocoiv~ u fee of not exceedins twnty-
                                                                               r4.m..-
                                                                               txi!!.,,...




     xon.'Jack   Xiech,   page #5


      five (25$) cants when receipt  isswd   covers property tzsas,
      and that such Deputy shall receive no other coapcnsntion     for
     -his services, end 'that such Deputy shall not retain mcx then
    _ Cm Thousand- Two Sundred ($l,ZOO.OO) Collars    for any one
      calendar year, ad the balance,    if any, shnl.1 be deposited to
      the credit of the Cenercl Tund of the county.
                Thio+ortion    of the statute aglies  to 011 counties
     containing a city.or   tcwn, .cthsr than the county seat, which
     has in cxccss of scvcn~ thousand (7,000) inhabitanto,    whethw-
     the population   of the county .is mom or Less than seventy
     thousnnd (70,000).
                 Article' 1605, Revised Civil Stetutos,'~upra,     became
     affective   Earth 12, 1937, and Article    7259, supra, became
     affective tlarch 33, 1937.     Thercforo,  t'ie are of the opinion
/    that hrticle    7256 supercedes Article   1CO5, at least insofar
     as these Articles    am applicable    to the quest&cm    under coosid- J'
     era,tion.     :
                 Article   SQO2, supra, is a general. tztatuto regarding
     Deputies, assistants,      cr clexkc of any district,        county, or
     precinct   officw,    and.applice    to all tioutities,.w.ithin tbc DO~U-
     laticn brackets therein contained.         .Article 7256, supra, is
     a special   statute,   insofar'as   it pertains to Deputy Astes&ors.
     and Ccllcctors     of taxes in ~11 counties qontainin5 a tow or
     city other than the county scat, vihich has in excess of seven
     thousand (7,000)     inhabitants.     It is an eliaentary      rule of con-
     struction   that when a C;enernl and a spcolal        statute apply,to
     the seme thing, the eqxcial       statute ~4.11 Drevail.
                You  arc respectfully     advised that it is the opinion
     of &.G Deportxcnt that the Depzlty Assessor and Collector          of   .'
     taxes in the branch office      xentionod In your ~inquiry xould be
     aWhorimd.bo     collect  the taenty-five     cent (25s) fee mtqtionod
     in Article   7256, supra, ahd retain. the smo as his conpensntion
     for services   rendered as Deputy Ansc asor and Coileotor      of taxes
     in E city or tom other then the County seat havin,; a popula-
     tion in excess of seven thousands (7,OOO) inhabitants,        such
     fees ox cmpensatiom      not to exceed f1,200.00      per annuq.
          Trustingthat   the foregoing    amwrs    your   inquiry,
                                                                       v:e
reniain




                                     BY
                                                  Ax-dell ~;illi~s.-
                                                         A)ssid%n$




                                                                             ..




                                 ,